           Case 19-15488-pmm                          Doc 19          Filed 09/30/19 Entered 09/30/19 14:12:10                                      Desc Main
                                                                     Document      Page 1 of 2
 Fill in this information to identify the case:

 Debtor name         National Brokers of America, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)           19-15488
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $8,967,000.00
           Alan Redmond                                                         Contingent
           4 South 4th Street                                                   Unliquidated
           Floor 3                                                              Disputed
           Reading, PA 19602
                                                                             Basis for the claim:    Personal Loan
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $3,200,000.00
           Bene Markets LLC                                                     Contingent
           8 The Green, Suite A                                                 Unliquidated
           Dover, DE 19901                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Services Rendered
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $2,300,000.00
           Capital Advance Services, LLC
           c/o Steven Koplove, Esq.                                             Contingent
           Kraft & Kraft                                                        Unliquidated
           3200 Pennrose Ferry Road                                             Disputed
           Philadelphia, PA 19145
                                                                             Basis for the claim:    Services Rendered
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $140,864.00
           Internal Revenue Service                                             Contingent
           PO Box 7346                                                          Unliquidated
           Philadelphia, PA 19101                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Past Due Taxes
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         35093                                            Best Case Bankruptcy
           Case 19-15488-pmm                          Doc 19          Filed 09/30/19 Entered 09/30/19 14:12:10                                     Desc Main
                                                                     Document      Page 2 of 2
 Debtor       National Brokers of America, Inc.                                                       Case number (if known)            19-15488
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $88,485.50
           PA Dept of Revenue                                                   Contingent
           PO BOX 280509                                                        Unliquidated
           Harrisburg, PA 17128-0418                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Past Due Taxes
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $250,000.00
           Plan Z LLC                                                           Contingent
           c/o jeffrey P. Ward, Esq.                                            Unliquidated
           625 Liberty Avenue                                                   Disputed
           Pittsburgh, PA 15222
                                                                             Basis for the claim:    Services Rendered
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                   14,946,349.50

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      14,946,349.50




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
